SUPPLEMENTAL OPINION
BOARDMAN, Judge.
In our original opinion filed in this case (Fla.App.2d, 1974, 289 So.2d 418) we remanded the cause to the Circuit Court of Pinellas County (trial court) with directions to determine, according to RCrP 3.-210(a), whether appellant was mentally competent at the time of his trial. Subsequently, the trial court carried out our directions and entered an appropriate order. The trial court’s order, in pertinent part, is as follows:
1. Homer Wayne Mitchell was, at all times pertinent hereto, and including the 9th day of April, 1973 and the 3rd day of May, 1973, capable of understanding the nature of the charges against him and was further legally sane and competent and capable of assisting his counsel in the preparation and presentation of his defense.
We have reviewed the record, including the transcript of the sanity hearing and find that the evidence was sufficient to sustain the findings of the trial court. We have also examined and reconsidered appellant’s other issues raised on this appeal *182and find they do not constitute reversible error.
Accordingly, the judgments and sentences are
Affirmed.
McNULTY, C. J., and HOBSON, J., concur.